Citation Nr: 0518790	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss. 

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection for bilateral hearing loss, and assigned a 20 
percent evaluation for this disability, effective August 18, 
1999; service connection was also granted for tinnitus, and a 
10 percent disability was assigned, effective August 18, 
1999.  By a rating action in February 2002, the RO held that 
the bilateral sensorineural hearing loss was 30 percent 
disabling, effective August 12, 1999; the RO also assigned an 
effective date of August 12, 1999, for the grant of service 
connection for tinnitus.  

Regarding the veteran's claim for an evaluation in excess of 
10 percent for tinnitus, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a higher rating for 
bilateral hearing loss, and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The veteran's bilateral hearing loss disability is 
manifested by no more than auditory acuity level V hearing 
loss in the right ear and level VII hearing loss in the left 
ear based on pure tone decibel loss measurements and speech 
discrimination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.85, 4.85-4.86, Tables VI, VI A and VII, DC 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of November 2001, the RO granted service 
connection for bilateral hearing loss, and assigned a 20 
percent evaluation for this disability.  Only after that 
decision was promulgated did the RO, in December 2003, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the November 
2001 rating decision appealed, the February 2002 rating 
decision, the March 2003 statement of the case (SOC), and the 
October 2004 supplemental statement of the case (SSOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on December 8, 2003, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in December 2003, the 
veteran was provided with a detailed list of the types of 
evidence that would substantiate his claim; he was informed 
that it was his responsibility to make sure he provides all 
requested records pertaining to his claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In addition, the VA had scheduled the veteran for a VA 
examination in April 2004, but he failed to report for the 
examination.  He did not provide a reason for his failure to 
report for the examination.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran's failure to report for the last examination without 
good cause is grounds for summary denial; however, it is 
unclear if the notice to appear for that examination was sent 
to his address and the Board therefore will evaluate his 
claim on the evidence of record.  See 38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claim 
and that no additional assistance would aid in further 
developing his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The Board will now address the 
merits of the veteran's claim.  

II.  Factual background.  The records indicate that the 
veteran entered active duty in September 1962.  On the 
occasion of his enlistment examination in September 1962, it 
was noted that the veteran did have a hearing loss.  
Following an audiogram in October 1962, it was noted that the 
better ear was acceptable in speech frequencies, and the 
worse ear was acceptable in high tones.  It was determined 
that the hearing condition was not disqualifying.  The report 
of the veteran's service separation examination, dated in 
August 1966, fails to disclose any complaints related to 
hearing loss.  At the time of his discharge, the veteran was 
not afforded an audiometric examination.  Rather, he was 
administered whispered and spoken voice tests; his scores 
bilaterally were 15/15.  

Medical evidence of record, dated from September 1997 through 
August 1998, including VA as well as private treatment 
reports, do not reflect any complaints, findings, or 
diagnosis of hearing loss.  

The veteran's claim for service connection for hearing loss 
(VA Form 21-4138) was received in August 1999.  In that 
statement, the veteran indicated that his preexisting hearing 
loss was aggravated by his duties aboard the aircraft carrier 
U.S.S. Boxer.  The veteran indicated that he worked on the 
flight deck as a refueler, and he was exposed to very loud 
noises.  Submitted in support of the veteran's claim were VA 
progress notes, dated from February 1998 to August 1999, 
which show that the veteran received clinical evaluation and 
treatment for several disabilities.  These records do not 
reflect any complaints or findings of hearing loss.  

Received in April 2000 was the report of a VA Audiological 
evaluation, conducted in March 2000, which revealed a mild to 
high frequency sensorineural hearing loss in both ears.  
Received in June 2000 was the report of an audiogram 
performed by Dr. Steve R. Charlton, who noted that hearing 
was found to be within normal limits, bilaterally, at 250Hz 
decreasing to a mild sensorineural hearing loss at 500 Hz, 
precipitously dropping to a profound loss at 4000 to 8000 Hz 
in each ear.  Speech reception thresholds were 40dB, 
bilaterally; word recognition was 86 percent in the left ear 
and 84 percent in the right ear.  

The veteran was afforded a VA compensation examination in 
September 2000.  The examiner noted that a review of the 
veteran's pre-enlistment examination revealed a mild to 
moderate high frequency sensorineural hearing loss at 4000 Hz 
bilaterally.  The veteran indicated that he was around 
aircrafts on a daily basis without the use of ear protection; 
he also worked on the flight deck.  The examiner stated that 
it is a know fact that those two environments are prone to 
have high intensity noise levels.  At the time of the 
examination, the veteran reported decreased hearing in the 
high frequencies; he has trouble hearing birds and the 
telephone.  It was noted that the veteran received hearing 
aids in June 2000.  

On the authorized Audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
95
95
LEFT
35
55
75
85
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 in the left ear.  The 
pertinent diagnosis was mild to profound sensorineural 
hearing loss, right and left ear.  

Subsequently received medical records, dated from April 1998 
through May 2003, including VA as well as private treatment 
reports, reflect treatment for several disabilities unrelated 
to the hearing loss.  These records do not reflect any 
complaints or treatment for bilateral hearing loss.  

In April 2004 the veteran failed to report for a VA 
audiological examination scheduled for the purpose of 
ascertaining the severity of his bilateral hearing loss.  In 
a supplemental statement of the case issued in October 2004 
the RO noted that the veteran failed to report for an 
examination in April 2004.  The veteran has provided no 
explanation for his failure to report for the examination.

III.  Legal analysis.  Disability evaluations are determined 
by the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

While the results of a more recent VA audiological 
examination may have been helpful in rating the veteran's 
condition, the veteran did not report for such an examination 
scheduled for April 2004.  However, the Board finds that the 
available medical evidence is adequate for rating purposes.  
In this regard, the Court has held that the VA's duty to 
assist the veteran in the proper development of his case is 
"not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  Thus, the Board will proceed to decide the issue on 
appeal without the potential benefit of a more recent 
examination report.  

In the present case, the Board notes that the veteran's 
hearing loss disability identifies with the latter 
exceptional pattern of hearing impairment and the left ear 
rating of VI was increased to VII to accord with this 
regulation.

In considering the veteran's claim for an increased rating 
for bilateral hearing loss disability, the Board notes that 
results of the September 2000 VA audiogram are a numeric 
designation of V for the right ear and VI for left ear.  
However, the Roman numeral is increased to VII for the left 
ear because of the special considerations of 38 C.F.R. 
§ 4.86(a).  A 30 percent evaluation is warranted when these 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in a 30 percent rating under Diagnostic Code 
6100.  Consequently, the preponderance of the evidence is 
against an increased rating for the veteran's bilateral 
hearing loss.  

Additionally, the Board notes that the provisions of 38 
C.F.R. § 3.321(b)(1) have been considered.  However, in this 
case, the evidence does not show that the veteran's hearing 
loss disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for his bilateral 
hearing loss.  




ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


